Citation Nr: 1817443	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to September 1991.  During his period of service, the Veteran earned the Army Service Ribbon, National Defense Service Medal, Army Lapel Button, Southwest Asia Service Medal with 2 Bronze Service Stars, Overseas Service Ribbon, Marksman Badge (Rifle), and Expert Badge (Grenade).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for post-traumatic stress disorder (PTSD), with an evaluation of 10 percent, effective October 27, 2010.

In his substantive appeal, the Veteran requested the opportunity to testify at a Travel Board hearing at the RO.  The requested hearing was scheduled for February 8, 2018; however, the Veteran did not appear for the hearing.  The Veteran did not request a postponement of the hearing date or explain why he did not appear for the hearing.  Under these circumstances, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board notes that the Veteran was last afforded a VA examination in January 2011.  Since that examination, the Veteran has asserted that his PTSD has worsened.  See Correspondence received July 2014.  Additionally, VA treatment records associated with Veteran's claims file since that time indicate a worsening of the Veteran's PTSD symptomatology, to include hospitalizations in November 2014 and November 2017.  Thus, the Board finds an additional VA examination is warranted to ascertain the current severity of the Veteran's PTSD.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA medical records.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. 

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his PTSD. 

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


